                                       Case 3:20-cv-01626-JD Document 39 Filed 04/27/20 Page 1 of 3




                              1 C. Brandon Wisoff (State Bar No. 121930)
                                bwisoff@fbm.com
                              2 Eric D. Monek Anderson (State Bar No. 320934)
                                emonekanderson@fbm.com
                              3 Farella Braun + Martel LLP
                                                         17th Floor
                                235 Montgomery Street, 17th
                              4 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              5 Facsimile•
                                Facsimile: (415) 954-4480

                             6 Maeve L. O'Connor
                                         O’Connor (pro hac vice application forthcoming)
                               Elliot Greenfield (pro hac vice application forthcoming)
                             7 Debevoise & Plimpton LLP
                               919 Third Avenue
                             8 New York, New York 10022
                               Telephone: 212.909.6000
                             9 Email: mloconnor@debevoise.com
                               Email: egreenfield@debevoise.com
                            10
                               Attorneys for Defendants
                            11 ROBINHOOD MARKETS, INC.
                               ROBINHOOD FINANCIAL LLC, and
                            12 ROBINHOOD SECURITIES, LLC

                            13                               UNITED STATES DISTRICT COURT
                            14                            NORTHERN DISTRICT OF CALIFORNIA

                            15                                   SAN FRANCISCO DIVISION

                            16

                            17      DANIEL BECKMAN, Individually and On         Case No. 3:20-cv-01626-JD
                                    Behalf of All Others Similarly Situated,
                            18                                                  STIPULATION TO EXTEND DEADLINE
                                                           Plaintiff,           FOR DEFENDANTS ROBINHOOD
                            19                                                  MARKETS, INC., ROBINHOOD
                                          v.
                                          v.                                    FINANCIAL LLC, AND ROBINHOOD
                            20                                                  SECURITIES, LLC TO RESPOND TO
                                    ROBINHOOD FINANCIAL, LLC,                   COMPLAINT
                            21      ROBINHOOD SECURITIES, LLC, and
                                    ROBINHOOD MARKETS, INC.,                    The Hon. James Donato
                            22
                                                           Defendants.          Trial Date: TBD
                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel cce
235 Montgomery Street, 17
                           LLP
                           th
                        17* Floor
                                    STIP. TO EXTEND DEADLINE FOR
 San Francisco, California 94104
         (415) 954-4400
                                    ROBINHOOD TO RESPOND TO COMPLAINT
                                    3:20-CV-1626-JD
                                       Case 3:20-cv-01626-JD Document 39 Filed 04/27/20 Page 2 of 3




                              1           WHEREAS, there are at least eleven (11) actions (collectively, the "Actions")
                                                                                                             “Actions”) filed
                              2 against Robinhood in this Court (Case No. 3:20-cv-01626-JD, Case No. 3:20-cv-01769-JD, Case

                              3 No. 3:20-cv-01800-JD, Case No. 3:20-cv-01877-JD, Case No. 5:20-cv-01909-LHK, Case No.

                              4 3:20-cv-02286-SK, Case No. 3:20-cv-02343-SK, Case No. 4:20-cv-02352-KAW, 5:20-cv-02594-

                              5 SVK, 4:20-cv-02665-DMR, 3:20-cv-02669-JSC);

                              6           WHEREAS, all of the Actions were deemed or are in the process of being deemed Related

                              7 Actions and related pursuant to Civil Local Rule 3-12, and reassigned to the Honorable James

                              8 Donato;

                              9           WHEREAS, Plaintiffs in the Actions have filed a Motion for Consolidation, which calls

                            10 for the filing of a consolidated complaint 30 days following the Court's
                                                                                                Court’s entry of an order
                            11 consolidating the cases;

                            12            WHEREAS, Plaintiffs and Defendants agree that this action and the other Actions should

                            13 be consolidated to promote judicial economy, efficiency, and conserve judicial resources;

                            14            WHEREAS, in light of the proposed consolidation, the parties agree that Defendants shall

                            15 have no obligation to respond to the complaints filed in the individual actions; and

                            16            WHEREAS, this extension is effective without Court approval pursuant to N.D. Cal. Civ.

                            17 L.R. 6-1(a) ("Parties
                                           (“Parties may stipulate in writing, without a Court order, to extend the time within
                            18 which to answer or respond to the complaint, or to enlarge or shorten the time in matters not

                            19 required to be filed or lodged with the Court");
                                                                       Court”);
                            20            WHEREAS, the parties agree that this stipulation does not waive any right to agree to or

                            21 request further extensions; and

                            22            WHEREAS, this stipulation does not waive any party's
                                                                                       party’s right to seek any other relief from

                            23 the Court;

                            24                                                                        Defendants’ deadlines to
                                          NOW, THEREFORE, the parties hereby stipulate and agree that Defendants'

                            25 respond to the complaints filed in the individual actions are hereby extended, that Defendants have

                            26 no obligation to respond to the complaints filed in the individual actions, and that Defendants shall

                            27 only be obligated to respond to a consolidated complaint pursuant to the schedule stipulated by all

                            28 parties or set by the Court.
                                    STIPULATION TO EXTEND DEADLINE FOR                                                  38567\13285769.1
   Farella Braun + Martel cce
235 Montgomery Street, 17
                           LLP
                           th
                        17* Floor                                                  2
 San Francisco, California 94104
         (415) 954-4400
                                    ROBINHOOD TO RESPOND TO COMPLAINT
                                    20-CV-01626-JD
                                       Case 3:20-cv-01626-JD Document 39 Filed 04/27/20 Page 3 of 3




                              1 Dated: April 27, 2020                        FARELLA BRAUN + MARTEL LLP

                              2
                                                                            By:           /s/ C. Brandon Wisoff
                              3
                                                                                   C. Brandon Wisoff
                              4
                                                                            Attorneys for Defendants
                              5                                             ROBINHOOD MARKETS, INC.,
                                                                            ROBINHOOD FINANCIAL LLC, and
                              6                                             ROBINHOOD SECURITIES, LLC

                              7
                                       April 27, 2020                       KAPLAN FOX & KILSHEIMER LLP
                              8 Dated:

                              9
                                                                            By:          /s/ Matthew B. George
                            10                                                     Matthew B. George
                            11                                              Attorneys for Plaintiff
                            12                                              DANIEL BECKMAN

                            13
                                                                               ATTESTATION
                            14

                            15            I, C. Brandon Wisoff, am the ECF User whose identification and password are being used to

                            16 file this Stipulation. In compliance with Local Rule 5-1(i)(3), I attest that concurrence in the filing

                            17 in this document was obtained from the above signatories.

                            18 Dated: April 27, 2020                        FARELLA BRAUN + MARTEL LLP

                            19
                                                                            By:          /s/ C. Brandon Wisoff
                            20                                                    C. Brandon Wisoff
                            21
                                                                            Attorneys for Defendants
                            22                                              ROBINHOOD MARKETS, INC.,
                                                                            ROBINHOOD FINANCIAL LLC, and
                            23                                              ROBINHOOD SECURITIES, LLC

                            24

                            25

                            26

                            27

                            28
                                    STIPULATION TO EXTEND DEADLINE FOR                                                      38567\13285769.1
   Farella Braun + Martel cce
235 Montgomery Street, 17
                           LLP
                           th
                        17* Floor                                                   3
 San Francisco, California 94104
         (415) 954-4400
                                    ROBINHOOD TO RESPOND TO COMPLAINT
                                    20-CV-01626-JD
